The opinion of the court was delivered at the October term, 1850.
Dewey, J.
The law of this commonwealth regulating religious societies, and defining the privileges as well as liabilities of individual members of such associations, must be found in our peculiar local history and usages, in our constitution, and the various statutes enacted by the legislature, from time to time, rather than in any general principles contained in the elementary books relating to corporations generally." So, too, in examining questions appertaining to this subject, it is to be remembered, that religious societies in this commonwealth have been materially modified during the present century in some respects.
Closely connected as were religious and civil rights, in the early period of our history, the right of membership in a parish or religious society seems to have assumed much the same character with the right to be an inhabitant of a town, and to be entitled to all the privileges of such inhabitancy. This right to the privileges seemed necessarily, and certainly very properly, to result from the correlative liability of each individual to be thus enrolled and made to bear the burdens of supporting religious worship. It was a legal duty, devolving on all the citizens, to contribute to the parochial charges; and the organization of parishes, to a great extent, being no other than the town organization, the voters were much the same, and the rights and duties of the in habitants, as to municipal privileges and burdens, and as to membership, were acquired and lost much in the same way
*526But this analogy was that of towns and territorial parishes. The various statutes of 1811, c. 6, 1823, c. 106, 1834, c. 183, the Rev. Sts. c. 20, and the amendment of the constitution in 1833, have, in the various changes introduced by them, materially affected the laws regulating territorial parishes. To what extent precisely, it is, however, unnecessary to decide, for the purpose of disposing of the present case. Those voluntary associations, known as poll parishes, have been established on different principles from territorial parishes, and particularly so as to membership. They are voluntary, and when unrestrained by their articles of association, or by their act of incorporation, if incorporated, are of course fully at liberty to prescribe terms of membership, from time to time, which terms will be of binding authority on all connected with the parish. The cases of Fisher v. Whitman, 13 Pick. 350, and Oakes v. Hill, 10 Pick. 333, may be referred to as bearing upon this point. The case of Keith v. Howard, 24 Pick. 292, in no respects conflicts with this view of the power of voluntary associations to regulate, at their pleasure, the terms of membership; the remarks there made being applicable to territorial parishes only.
We have no doubt, that in cases where no restrictions are found in the charter or articles of association, voluntary societies or poll parishes have a right to make by-laws, declaring what shall constitute membership, and what shall operate to cause a forfeiture of membership, and that such by-laws may as well apply to present as to future members.
It seems to us, therefore, that the only questions that require consideration in the present case are: 1st, whether the society, known as Trinity church in Bridgewater, is a poll parish; 2d, whether the act incorporating this society contains any restrictive words which take from the society the general power incident to poll parishes to regulate membership by their by-laws; and 3d, whether the by-laws of March 24th, 1845, adopted by this society, apply to those persons who were members at the time of their adoptioh, or are merely applicable to those who might afterwar is become members.
*5271. As to the first point, there can be no doubt, that this is a poll parish, and not a territorial parish. It has no territoria. limits; includes nobody merely by reason of a particular residence; and its charter only incorporates as members those particular individuals who may voluntarily unite with the society.
2. As to the second point, whether the act of incorporation contains any restrictive words, precluding this society from regulating the terms of membership, the court are of opinion, ■ that the provisions of the second section do not restrain the society from exercising the general power, incident to poll parishes, to regulate membership and to prescribe the terms and conditions of such membership, so far as appertains to parochial matters. It is true, as is urged on behalf of the plaintiff, that by the second section of the act of incorporation, a mode is provided, by which one may become a member of the society. This provision, and in the form in which it here exists, is not unusual, and will be found in many other acts of incorporation of religious societies.
The leading object, and perhaps the principal one, in the view of the legislature, in enacting the second section of the act, was to make adequate provision for the exemption of those, who were members of this society, from all other taxes for the support of public worship in the town or parish in which they resided, and in which but for such provision they might be liable to assessment for such purposes. In inserting this provision in the act of incorporation, we do not suppose that the legislature intended to restrain the persons associated, from introducing other provisions and regulations necessary for the well being and perhaps essential to the very existence of the society, as a living active body, as for exampié, that of requiring, as a condition of membership, a contribution to the expenses incident to the support and maintenance of a public preacher or pastor. In poll parishes, where the town system of taxation upon the polls and estates is comparatively rarely resorted to, it can hardly be supposed, that the legislature would thus restrict the parish, in a matter so material to its usefulness, if not to its very existence.
*528We are of opinion, that this society had the ordinary powers, incident to poll parishes, to regulate by their by-laws the terms and conditions of future membership; that such regulations might be prospectively applied to existing members ; and that such persons might lose their rights as members, by their neglect to comply with the .by-laws of the society.
3. The next inquiry is, whether the by-laws adopted by this society March 24th, 1845, apply to those who were members before its adoption. The language of these by-laws is general; and the subject of them as stated in the title is “ membership.” The obviously expedient rule, and one we should anticipate would be adopted, would be one alike operative upon old and new members, in reference to their liabilities and forfeitures for neglect to contribute to parochial charges. The symmetry of the system would require such a rule, and this seems to be the reasonable construction of these by-laws.
The statute of 1845, c. 136, which repeals the second section of the original act of incorporation, is in perfect harmony with the views which we have taken of the power of the society to regulate the subject of membership, and directly provides for the adoption of such regulations by subsequent by-laws. In terms, the statute is prospective in its application ; but repealing, as it does, absolutely, the second section of the act of incorporation, its effect and purpose would seem to be to provide prospectively as to the admission of new members, and incidentally to affect all members, so far as to prescribe conditions of continuing membership.
Upon the whole matter, the court are of opinion, that the exceptions to the ruling of the court of common pleas must be sustained. Verdict set aside, and new trial granted'.